Citation Nr: 1513821	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  04-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to a rating in excess of 20 percent for L5-S1 fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1981 to June 2001 (including service in the Southwest Asia theater of operations).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board; a transcript of the hearing is in the record.  In January 2012 and June 2013, this case was remanded for additional development by VLJs other than the undersigned.  It has now been assigned to the undersigned.

In February 2013 correspondence, the Board advised the Veteran that the VLJ who conducted the Travel Board hearing was no longer with the Board, and informed him that he was entitled to another hearing if he desired.  The letter also informed him that the Board would assume he did not desire another hearing if he did not respond to the letter within 30 days.  As a response has not been received from the Veteran to date, the Board is proceeding accordingly.  

The issue of service connection for a skin disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's current headaches are attributed to a known clinical diagnosis; they were not manifested in service and are not shown to be related to his service. 

3.  Prior to April 9, 2012, the Veteran's service-connected low back disability has not been shown to be manifested by severe limitation of motion; severe disability characterized by recurring attacks with intermittent relief; or severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion or by intervertebral disc disease.

4.  From April 9, 2012, the Veteran's service-connected low back disability is manifested by forward flexion of the thoracolumbar spine limited to 45 degrees with pain at 30 degrees.


CONCLUSIONS OF LAW

1.  Service connection for headaches, to include as due to an undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2014).

2.  Prior to April 9, 2012, a rating in excess of 20 percent is not warranted for the Veteran's L5-S1 fusion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5293 (in effect prior to September 23, 2002), 5292, 5293, 5295 (in effect prior to September 26, 2003), Codes 5237-5243 (effective September 26, 2003).

3.  As of April 9, 2012, a rating of 40 percent, but no higher, is warranted for the Veteran's L5-S1 fusion.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Codes 5237-5243 (effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in August 2001, June 2006, and June 2008, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. The claims were most recently readjudicated in an October 2013 supplemental statement of the case (SSOC). 

The Veteran's service treatment records (STRs) and pertinent postservice VA treatment records have been secured.  The RO arranged for a VA general examination in April 2003; a VA back examination in February 2003, and an additional examination in April 2012 pursuant to the Board's remand.  The RO arranged for a VA headaches examination in March 2003, with additional examinations in April 2012 and July 2013 pursuant to the Board's remands. The Board finds these examinations to be adequate based on the information provided at the time of each examination, as the VA examiners considered the Veteran's subjective history and complaints, conducted thorough examinations, and provided all findings necessary to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In accordance with the Board's June 2013 remand directives, the Veteran was scheduled for a VA back examination in October 2013 but failed to report without showing good cause.  The RO readjudicated the matter in an October 2013 SSOC based on the evidence of record.  The RO's actions substantially complied with the January 2012 and June 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's duty to assist is met.

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection for Headaches

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.   

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible, as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's STRs include two notations of headaches.  In a March 1998 report of medical history, he indicated that he suffered from frequent or severe headaches.  In a May 1999 treatment record, he complained of sinus trouble the previous day and resulting headaches.  An ear infection was diagnosed. 

On March 2003 VA headaches examination, the Veteran reported having the usual headaches associated with stress prior to his deployment to the Southwest Asia theater of operations.  Since then, he has complained of headaches that are different than his usual tension-type headaches.  Migraine-type headaches were diagnosed, but the examiner did not provide a nexus opinion.  

On April 2003 VA general examination, the Veteran complained of chronic headaches.  The examiner determined that his headaches were more akin to tension headaches but did not provide a nexus opinion.

Pursuant to the Board's January 2012 remand, the RO arranged for another VA headaches examination.  On April 2012 examination, the Veteran reported having headaches since 1991.  He stated that his headaches come on suddenly, with no precipitating factors.  The examiner noted that the Veteran's current headaches seem to be the same since the last exam in 2003 and that they have elements of both tension and migraine headaches.  In reviewing the record, she determined that his headache complaints in May 1999 were attributable to an ear infection and not related to his current complaints of tension/migraine headaches.  Noting that the most common triggers for headaches are stress, diet, hormones, sensory stimuli, and change in environment, she opined that the Veteran has a combination of these factors, with stress being the most likely factor.

Finding that opinion inadequate, the Board remanded the matter again in June 2013 for another examination.  On July 2013 VA examination, the same examiner diagnosed headaches and concluded that his symptoms are not due to an undiagnosed illness or an unexplained chronic multisystem disease.  She further noted the Veteran's report of "frequent or severe headaches" on a March 1998 report of medical history and attributed those in-service headache complaints to pain medications he was taking on a regular basis for chronic low back pain.  She ultimately opined that it is less likely than not that the Veteran's current headaches began in service.

After taking into consideration the Veteran's statements and the medical evidence of record, the Board finds that there is nothing that establishes a relationship between his current headaches and his service.  Although the Board acknowledges the two notations of headaches in service, the April 2012 and July 2013 VA examiner determined that the earlier complaint of "frequent or severe headaches" was due to medications he was taking for his back and that the subsequent complaint of headaches was due to an ear infection.  Furthermore, the examiner attributed his headaches to other triggers, with stress being the most likely factor.  She clearly opined that his current headaches did not begin in service.

The only evidence indicating a relationship between the Veteran's current headaches and his military service is his own lay opinion.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because doing so requires medical expertise.  See 38 C.F.R. § 3.159(a)(1).   Because he is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his headaches and his military service.

Additionally, as the Veteran's headaches are not related to an undiagnosed illness,  the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection for headaches cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Initial Rating for L5-S1 Fusion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.   

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.   

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

From July 1, 2001, to the present, the Veteran's service-connected back disability, L5-S1 fusion, is rated 20 percent disabling under 38 C.F.R. § 4.71a, Code 5293-5292.  During the period considered in his appeal, the regulations pertaining to evaluating disabilities of the spine were revised, effective September 23, 2002, and again, effective September 26, 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the old and the current schedular criteria, but should an increased rating be warranted under the revised criteria, such award may not be made effective prior to the effective date of the revision.  VAOPGCPREC 3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Criteria in Effect prior to September 23, 2002

Under Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

The criteria under Code 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating.  In adopting specific ranges of motion to define what is normal (with the regulation revision), VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Code 5293, when disability from intervertebral disc syndrome (IVDS) is mild, a 10 percent evaluation is warranted; a 20 percent evaluation is warranted for moderate IVDS, with recurring attacks.  A 40 percent rating is in order when the disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from IVDS is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent rating is in order.  A 40 percent (maximum schedular) rating is warranted when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.


Criteria Effective September 23, 2002

The criteria for evaluating IVDS were revised effective September 23, 2002.  Under the revised criteria, IVDS (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Code 5293. "[A]n incapacitating episode is a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Note 1 (2014).

Code 5293 provides ratings for incapacitating episodes for IVDS as follows: having a total duration of at least one week but less than two weeks during the past 12 months (10 percent); having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent); having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent); having a total duration of at least six weeks during the past 12 months (60 percent). 

Criteria Effective September 26, 2003

Effective September 26, 2003, disabilities of the spine are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (Codes 5235 to 5243).  See 68 Fed. Reg. 51454-58 (Aug. 27, 2003).  The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; where the combined range of motion of the thoracolumbar spine is greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Note 1 provides for a separate evaluation for any associated, objective neurologic abnormalities. 38 C.F.R. § 4.71a (2013).

Regarding peripheral nerves in the lower extremities, the rating schedule provides a 10 percent rating for mild incomplete paralysis and a 20 percent rating for moderate incomplete paralysis, all depending on the particular nerve or nerve group of the lower extremity that is affected.  38 C.F.R. § 4.124a, Codes 8520-8730.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

On February 2003 VA examination, it was noted that the Veteran underwent a lumbar discectomy in 1998 followed by a fusion of the L5-S1 level in 1999.  He was able lift up to a maximum of 35 pounds, walk about a mile, and stand for one hour before his back pain became significantly worse; he reported that range of motion exercises and strengthening helped.  He complained of back pain radiating down his right buttock, but he had no complaints of incontinence, lower extremity numbness, or weakness.  

On physical examination, there was no focal tenderness when palpating the spinous processes or paraspinous muscles.  A slight loss of his normal lordosis was noted, but there were no spasms.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, right and left lateral bending to 25 degrees, and right and left rotation to 15 degrees.  He had negative straight leg raising in the sitting and lying position.  His muscle strength testing of the lower extremities was 5/5 in the quadriceps, hamstrings, gastrocnemius, and extensor hallices longus.  His sensation was intact to light touch and pinprick and all dermatomes in the lower extremities. He did not have a Trendelenburg gait or stance, or muscular atrophy of the lower extremities. Previous x-rays taken of the lumbar spine on March 2002 showed no fracture subluxation, and hardware in place consistent with L5-S1 fusion.  He was assessed with chronic low back pain, status post L5-S1 fusion.

On April 2003 VA examination, range of motion testing revealed flexion to "approximate[ly] 30 degrees" before he is restricted.  Left rotation was limited to "approximately 30 degrees" and right radiation was limited to "approximately 40 degrees."  There was no joint swelling, effusions, tenderness, or major muscle spasms.  He did not use a mechanical aid.  There were no decreased sensory findings to his lower extremities.

On December 2007 VA joints examination, range of motion testing revealed forward flexion to 75 degrees, extension to 30 degrees, axially rotation to 50 degrees and lateral rotation to 40 degrees.  The Veteran's range of motion is limited by pain "at the extremes" but not by weakness, fatigability, lack of endurance following repetitive use, flares, or incoordination.  His sensation was intact in dermatomes of L1 to S1 and he had negative straight leg raise bilaterally, with negative clonus. 

During the May 2011 Travel Board hearing, the Veteran testified that the surgery fixed most of the pain going down the back of his legs and that his pain was contained to his lower back.  He complained that it hurts to sit or stand for a long time but testified that he is able to walk a mile without too many problems.  He avoids bending over because of resulting pain.  The Veteran was encouraged to submit any pertinent medical evidence for review.  

This matter was remanded in January 2012 for additional development, including a request that the RO contact the Veteran to obtain any outstanding medical records and schedule him for additional VA examinations.  Although requested, the Veteran did not identify or submit any additional treatment records pertaining to his back. 

On April 2012 VA examination, the Veteran reported that he is unable to perform normal yard work or lift heavy items, and has chronic pain on a daily basis.  He also reported having to miss work on occasion due to flare-ups that impact the function of his back.  Range of motion testing revealed limited range of motion as follows: forward flexion to 45 with pain at 30; extension to 15 with pain at 5; right and left lateral flexion to 30 with pain at 25; and right and left lateral rotation to 30 with pain at 25.  On repetitive use testing, forward flexion was limited to 35, extension to 10, right and left lateral flexion to 20, and right and left lateral rotation to 20.  

Functional loss was considered to be due to pain on movement, instability of station, and interference with sitting, standing, and/or weight-bearing.  An abnormal spine contour was noted.  There was no radicular pain or any other signs/symptoms of radiculopathy; he did not report any bowel or bladder impairments.  Although IVDS of spine was noted, no incapacitating episodes were reported.  The Veteran occasionally uses a cane as an assistive device.  Arthritis of the spine was noted, and the examiner determined that the Veteran's back condition impacts his ability to work due to flare ups of increased pain, especially after prolonged sitting (such that he may need to miss work).

Although the Veteran was scheduled for another VA examination to address his complaints of radiating pain associated with his service-connected back condition, he failed to report for the examination without a showing of good cause.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted under the criteria in effect prior to September 27, 2003, because limitation of motion was not shown to be severe; there was no evidence of a severe disability characterized by recurring attacks with intermittent relief; nor was there evidence of severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

On February 2003 VA examination, forward flexion was to 60 degrees, extension to 10 degrees, right and left lateral bending to 25 degrees, and right and left rotation to 15 degrees.  Although forward flexion was limited to "approximate[ly]" 30 degrees on April 2003 VA examination, the Board finds that this does not rise to the level of severe limitation of motion under Code 5292.  The Board finds that severe limitation of motion is not more nearly approximated during this period as the Veteran's flexion was limited to only 60 degrees on February 2003 VA examination (two months prior) and to 75 degrees on December 2007 VA examination with pain only at the extremes of motion.  The Board therefore finds the February 2003 VA examination finding of forward flexion limited to "approximately" 30 degrees to be an outlier inconsistent with prior and post VA examination findings.

The Board also finds that a higher rating is not warranted under Code 5295 as there is no indication that his lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Additionally, as the Veteran did not report any incapacitating episodes, and there is no diagnosis of any intervertebral disc syndrome with respect to his low back disability, he is not entitled to a rating under Code 5293.

Turning to the revised criteria, the Board finds that with consideration of the DeLuca factors, a 40 percent rating is warranted for the Veteran's service-connected low back disability as of the date of the April 9, 2012, VA examination which showed limitation of forward flexion to 45 degrees with pain at 30 degrees.  38 C.F.R. § 4.59.  The Board additionally notes that the Veteran's forward flexion was further limited to 35 degrees on repetitive-use testing.  The examiner noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine after repetitive use, and that the contributing factors were less movement than normal, pain on movement, instability of station, and interference with sitting, standing, and/or weight-bearing.  

Accordingly, and as regards functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 202, given the extent of thoracolumbar flexion demonstrated by the Veteran upon VA examination, the overall level of disability demonstrated by the Veteran is commensurate with loss of flexion to 30 degrees.  These manifestations of the thoracolumbar spine disability and the Veteran's forward flexion and combined range of motion measurements during the period from April 9, 2012, fall within the criteria for a 40 percent rating under the General Rating Formula as set forth above.  A rating in excess of 40 percent is not warranted as the evidence does not show, or even suggest, that ankylosis of the spine has been manifested at any time.

The Board has also considered whether a higher rating is warranted based on incapacitating episodes.  While the April 2012 VA examiner noted IVDS of the spine, no incapacitating episodes were reported.  Therefore, the Veteran is not entitled to a rating under Code 5243, as amended.

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  The Board notes the Veteran's earlier reports that he has experienced pain radiating down into the lower extremities.  However, on April 2012 VA examination, no radicular pain or any other signs/symptoms of radiculopathy were noted.  

The Veteran was scheduled for a VA examination to specifically address his complaints of radiating pain associated with his service-connected back condition.  Records show that he failed to report to the VA examination without good cause. The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  As an attempt was made to schedule the Veteran for an appropriate VA examination, and he failed to report for this examination with no good cause shown, the duty to assist has been satisfied with this regard.  Accordingly, and based on the evidence of record, the Board finds that a separate rating for neurological manifestations is not warranted.

Other Considerations

The Board has considered whether referral of this claim for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service-connected low back disability is exceptional or that schedular criteria are inadequate.  The rating criteria reasonably describe and contemplate the symptoms and severity of his disability and there are no manifestations (or impairments) not contemplated by the schedular criteria.  A higher rating is available under the schedular criteria for his service-connected disability; however, as discussed above, the criteria for such ratings are not met.  There is likewise no evidence of such factors as frequent hospitalizations for the disability or related marked interference with employment.  Therefore, referral of this issue for consideration of an extraschedular rating is not necessary. Thun v. Peake, 22 Vet. App. 111 (2008). 

The matter of entitlement to a total disability based on individual unemployability rating is not raised by the record as there is no indication that the Veteran is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for headaches is denied.

Prior to April 9, 2012, a rating in excess of 20 percent for L5-S1 fusion is denied; from that date, a rating of 40 percent, but no higher, for L5-S1 fusion is warranted. To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has had several VA examinations to assess his skin disability.  On February 2003 VA examination, he reported a locally tender red skin rash on his ring and middle fingers.  Examination showed no skin disease present.  Based on his description, however, a diagnosis of keratolysis exfoliativa was given.  On April 2003 VA examination, he reported a history of skin dermatitis.  On physical examination, he had mild eczema to two or three fingers on his left hand; he reported this began in approximately 1994.

On April 2012 VA examination, the Veteran reported red, itchy, painful dry skin on the lateral side of the hand and fifth digits bilaterally, and the medial sides of the second digits bilaterally since 1993.  On physician examination, no visible skin conditions were noted.  A diagnosis of "undiagnosed itchy dry skin" was given.  The examiner noted that the Veteran's STRs included complaints of rashes on the chest, back, and arms.  The etiology was heat rash or cholinergic urticaria, which appeared to be unrelated to his current rash complaints.  She opined that, given his history, the Veteran likely has eczema of the hands.

On July 2013 VA examination, the Veteran reported that he has not had a rash in months.  He stated that he washes his hands a lot throughout the day.  On physical examination, there was no evidence of a rash on either of his hands.  A diagnosis of atopic dermatitis/eczema was given.  The examiner noted that the Veteran had been recently seen by VA for acne and a lesion on his chest, but not for the rash on his hands.  She further noted that there were no medical records indicating evaluation or treatment for the skin rash on his hands and that it was therefore less likely that such was incurred in service.  Instead, she opined that his chronic hand washing is at least as likely the cause for the dryness and itchiness of his hands.  

While the July 2013 examiner's statement is correct as to the lack of medical records indicating evaluation or treatment for the skin rash on the Veteran's hands, the Board finds that the Veteran specifically identified skin problems on his hands in a March 2001 report of medical assessment.  In that same document, he reported that he intended to seek VA disability for this condition.  The Board therefore finds that an addendum opinion that specifically addresses this report is necessary.

Additionally, in a March 1983 STR, the Veteran complained of widespread large lesions from his trunk to his extremities.  It was noted that he had a history of cholinergic urticaria.  An August 2012 VA treatment record noted a skin lesion on the Veteran's right chest wall that was biopsied and ultimately determined to be benign.  No examiner has addressed whether the Veteran's current skin lesion is related to the lesion he had in service.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all VA evaluations and treatment the Veteran received for any skin disability.

2.  The AOJ should also forward the Veteran's record to the September 2013 VA skin examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If another examination is needed for the opinion sought, such should be arranged.]  Based on review of the record, the consulting provider should provide responses to the following:

(a) Please identify each skin disability by diagnosis (i.e., cholinergic urticaria, heat rash, atopic dermatosis, keratolysis exfoliativa, eczema, etc.).  If the response is no, the examiner must reconcile that conclusion with the prior diagnoses of keratolysis exfoliativa, eczema, and atopic dermatosis.  

(b) Is it at least as likely as not (a 50% or better probability) that the benign skin lesions mentioned in a September 2012 VA treatment record are related to a March 1983 in-service notation of a widespread large lesion on the Veteran's trunk and extremities?

(c)  As to each skin disability diagnosed, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's service/was incurred therein?  The examiner should consider and discuss as necessary the March 2001 report of medical assessment in which the Veteran complained of skin problems on his hands.

(d) Are there any dermatologic symptoms, abnormal physical findings, and/or abnormal laboratory test results relating to the Veteran's skin complaints since service that cannot be attributed to a known clinical diagnosis?  If so, please identify with specificity.

The examiner should include rationale with all opinions.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


